Case 3:20-cv-01034-VAB Document 21-2 Filed 10/23/20 Page 1 of 8




                          EXHIBIT A
Case Detail - FST-FA l 9-6039435-S
                         Case 3:20-cv-01034-VAB                             Document 21-2    Filed 10/23/20 Page 2 of 8
                                                                                      http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?Do...




                                              I! FST-FA19-6039435-S BERGSTEIN, ALEXANDRA v. BERGSTEIN, SETH
        Superior Court Case Look-up
         Civil/Family                         PreflxJSufflx: [noneJ        Case Type: FOO                FIie Date: 12/28/2018                Return Date: 01/08/2019
         Housing                              Case Detail       Notices     History     Scheduled Court Dates               E•Servlces Login           Screen Section Help
         Small Claims
                                                                                                                   To receive an email when there is aclivi~_Q!l.Jhis case. click here. @
        Attomey/Flrm Juris Number look-up @

        Case Look-up
         By Party Name
         By Docket Number                      Information U      ated as of: 10/23/2020
         By Attorney/Firm Juris Number                                                                     Case Information
         By Property Address
                                                                    Case Type:     FOO- Family- Dissolution of Marriage• C .G.S. Chapter a 1s;
        Short Calendar look-up                                  Court location:    STAMFORD JD
         By Court location                                  Financial Disputes:    Yes
         By Attorney/Firm Juris Number                      Parenting Disputes:    No
         Motion to Seal or Close                                 RFTD Referral:    No
         Calendar Notices
                                                               RFTO Accepted:      No
        Court Events look-up                                  Last Action Date:    10.' 19/2020 (Last Action Date is a data envy date. not actU!II date)
         By Date
         By Docket Number                                                                              Disposition lnfonnation_ __ _ _ _ _ _ __ _ __ _ _ __ ...J
         By Attorney/Firm Juris Number
                                                             Disposition Date:
        Legal Notices                                            Disposition:
                                                          Judge or Magistrate:
        Pending Foreclosure Sales g

                                                                                       Party/Appearance/ IV•D Authorized Filer Information
        Understanding
        Display of Case Information                                                                                                                                     No
                                               Party                                                                                                                   Fee Category
        Contact Us                                                                                                                                                     Party
                                               P-01 ALEXANDRA BERGSTEIN                                                                                                          Pfa'nUff
                                                     Attorney: t..' COHEN GARY I LAW OFFICES OF PC (010008)           F ~e Date: 12/28/2018
                                                               1100 SUMMER STREET
                                                               THIRD FLOOR
                                                               STAMFORD. CT 06905
                                                               Appearance For: Family Superior Court Only
                                                     Attorney:      c:
                                                                    SCHOONMAKER GEORGE COLIN BLOMBERG BRYNIC (412222) Fi e Dat• : 02/13/2020
                     Comments                                  1700 EAST PUTNAM AVENUE
                                                               SUITE 206
                                                               OLD GREENWICH. CT 06870
                                                               Appearance For. Fam;ty Superior Court On."y
                                               D-01 SETH BERGSTEIN                                                                                                             Defendant
                                                     Attorney: ~• FERRO & BATTEY LLC ! 433098)                                                 File Date: 01/02/2019
                                                               320 BOSTON POST ROAD
                                                               SUITE 102
                                                               DARIEN. CT 06820
                                                               Appearance For: Family Superior Court Onj)I
                                               0-01 NICHOLA SAMPONARO ,WITNESS                                                                                                  Witness
                                                    Attorney: CACACE TUSCH & SANTAGATA j 105068)                                               File Date: 04/22/2019
                                                              1111 SUMMER STREET
                                                              3ROFLOOR
                                                              STAMFORD. CT 06905
                                                              Appearance For: Family Superior Court On,'y
                                               0-02 NON-PARTY PROSPECTIVE DEPONENT BERTINI BERGSTEIN                                                                            Witness
                                                    Attorney: EFFRON WAYNE D PC (1001061                                                       File Date; 05/28/2019
                                                              POBOX5237
                                                              GREENWICH, CT 06831
                                                              Appearance For. Family Superior Court Only
                                               0-03 NON-PARTY PROSPECTIVE WITNESS MORGAN STANLEY                                                                                Witness
                                                        Attorney: MICHAEL R GAICO (429139)                                                     File Date: 08/14/2019
                                                                  17 STATE STREET
                                                                  34TH FLOOR
                                                                  NEW YORK. NY 10004
                                                                  Appearance For: Fam,,y Superior Court Only


                                               Viewing Documents on Family Cases:


                                                       • Documents, court orders and iud'.o:ial notices in electronic (paperless) family cases are not available publicly 011er the
                                                         internet.'

                                                       • Documents, court orders and judicial notiees in paper family f;es can be viewed at the Clerk's Office in the Judicial
                                                         District where the case is located during normal business hours'

                                                       • If there is an ,, in front of the docket number of a case, the court file for that case is electronic (paperless).
                                                         Documents and court orders in electronic (paperless) family cases can be viewed at public access computers in any
                                                         judicial district courthouse dl!ring normal business hours.·




I of7                                                                                                                                                                   I 0/23/2020, I 0:08 AM
                       Case 3:20-cv-01034-VAB
Case Detail - FST-FA19-6039435-S                          Document 21-2    Filed 10/23/20 Page 3 of 8
                                                                    http:f/civilinquiry.jud.ct.govJCaseDetaiJ.IPublicCaseDetail.aspx?Do ...



                                •Any documents protected by law or by court order that are not open to the public cannot be viewed by the public online and
                                can only be viewed in person at the cierKs office where the file ,s located by those authorized by law or court order to see
                                them.

                                                                       Motions / Pleadings / Documents/ Case Status
                               Enl!'Y, No   File Date
                                                            --· --
                                                            Flied By Descri(!tion
                                            12128/2018          p      SUMMONS
                                            12126/2018          p      COMPLAINT
                                            12128/2018           p     NOTICE OF AUTOMATIC COURT ORDERS
                                            01/02/2019          D      APPEARANCE
                                                                        Appearance
                                            04122/2019                 APPEARANCE
                                            0512812019                 APPEARANCE
                                            08114/2019                 APPEARANCE
                                            02113/2020          p      APPEARANCE
                                                                        Appearance
                               100.30       12/28/2018          p      RETURN OF SERVICE
                               100.31       12/2812018          p      BLANK APPEARANCE SERVED WITH COMPLAINT IN ACCORDANCE WITH PA 18-14
                               101.00       12/2812018          p      MOTION FOR ALIMONY PENDENTE LITE
                                                                        RESULT- Order 111612019 HON MICHAEL SHAY
                               101.01       11/06/2019          C      ORDER
                                                                        RESULT· Order 111612019 HON MICHAEL SHAY
                               101.02       11/06/2019          C      MEMORANDUM OF DECISION ON MOTION
                                                                        RESULT· Order 11/612019 HON MICHAEL SHAY
                               102.00       12/28/2018          p      MOTION FOR ALIMONY. CUSTODY OF MINOR CHILDREN AND CHILD SUPPORT
                                                                       PENOENTE LITE
                                                                        P's Motion for Child Support, Pl
                               103.00       12/2812018          p      MOTION FOR ORDER
                                                                        P's Motion for Parenting Plan, PL
                                                                        RESULT· Off 212712019 HON ANTHONY TRUGLIA
                               104.00       01/09/2019          D      MOTION FOR CONTEMPT PENDENTE LITE
                               105.00       01/2312019           p     MOTION FOR PROTECTIVE ORDER
                               106.00       01/30/2019          p      NOTICE
                                                                        Notice of Filing Fi rst Request for Production
                               107.00       02/0812019          p      OBJECTION RE DISCOVERY OR DISCLOSURE
                               108.00       02/2512019          p      MOTION FOR EXTENSION OF TIME RE DISCOVERY MOTION OR REQUEST PB CH13
                               109.00       03/0112019          D      MOTION FOR APPOINTMENT OF COUNSEL FOR CHILO PEN DENTE LITE
                               110.00       03/01/2019          D      MOTION FOR ORDER
                                                                        Motion to Set Parenting Plan
                               111.00       03/0812019           p     MOTION FOR CONTINUANCE
                                                                        Motion for Continuance of 4/11/2019 Case Management Date
                                                                        RESULT: Granted 3/11/2019 HON DONNA HELLER
                               111.01       03111/2019          C      ORDER
                                                                        RESULT: Granted 3/11/2019 HON DONNA HELLER
                               112.00       03/08/2019          p      MOTION FOR COMMISSION FOR DEPOSITION
                                                                        Plaintiffs Application for Appointment of Commission to Take Deposition of Non-Resident
                                                                        RESULT: Granted 411/2019 HON MARGARITA HARTLEY MOORE
                               112.01       04/01/2019          p      MOTION FOR COMMISSION FOR DEPOSITION
                                                                        RESULT: Granted 4/112019 HON MARGARITA HARTLEY MOORE
                               113.00       03/08/2019          p      MOTION FOR COMMISSION FOR DEPOSITION
                                                                        Plaintiffs Application for Appointment of Commission to Take Deposition of NOl'l•Resident
                                                                        RESULT: Granted 4/112019 HON MARGARITA HARTLEY MOORE
                               113.01       04/01/2019           p     MOTION FOR COMMISSION FOR DEPOSITION
                                                                        RESULT: Granted 4/112019 HON MARGARITA HARTLEY MOORE
                               114.00       03/1312019           p     NOTICE
                                                                        P's Notice of Filing a Request to Produce at Hearing
                               115.00       03/1312019          D      FINANCIAL AFFIDAVIT
                               116.00       03129/2019          D      REQUEST
                                                                        for Party to be Excused from Short Calendar
                               116.01       03/29/2019          C      ORDER
                                                                        RESULT: Granted 3/2912019 HON MARGARITA HARTLEY MOORE
                               117.00       03/2912019           p     REQUEST
                                                                        Plaintiffs Request for Party to be Excused from Short Calendar. Pendente lite
                               117.01       03/29/2019          C      ORDER
                                                                        RESULT: Granted 3/29/2019 HON MARGARITA HARTLEY MOORE
                               118.00       03/2912019           D     MOTION FOR COMMISSION FOR DEPOSITION




2 of 7                                                                                                                                           IO·2312020, I 0:08 AM
                         Case 3:20-cv-01034-VAB
Case Detail - FST-FA l 9-6039435-S                      Document 21-2     Filed 10/23/20 Page 4 of1PtJ.blicCaseDetail.aspx?Do
                                                                  http:/lcivilinquiry.jud.ct.gov/CaseDetaiL 8                ...


                                 118.01    04/22/2019      C   ORDER
                                                                RESULT: Granted 4/22/2019 HON DONNA HELLER
                                 118.02    04/24/2019      C   COMMISSION TO TAKE DEPOSITION
                                 119.00    03/29/2019      D   MOTION FOR EXTENSION OF TIME
                                 119.01    04/22/2019      C   ORDER
                                                                RESULT: Granted 4/22/2019 HON DONNA HELLER
                                 120.00    04/04/2019      D   REQUEST
                                                                Defendant's Request for Party to be Excused from Short Calendar
                                 120.01    04/08/2019      C   ORDER
                                                                RESULT: Granted 418/2019 HO N MARGARITA HARTLEY MOORE
                                 121.00    04/04/2019      D   MOTION FOR CONTEMPT PENDENTE LITE
                                 122.00    04/04/2019      p   FINANCIAL AFFIDAVIT
                                                                Plaintiffs Financial Affidavit
                                 123.00    04118/2019      p   CASE MANAGEMENT AGREEMENT
                                                                RESULT: Rejected 4/26/2019 HON DONNA HELLER
                                 123.01    04/26/2019      C   ORDER
                                                                RESULT: Rejected 4/26/2019 HON DONNA HELLER
                                 123.02    04/26/2019      C   ORDER
                                                                RESULT: Rejected 4/26/2019 HON DONNA HELLER
                                 124.00    04/18/2019      p   AGREEMENT
                                                                4-17-2019 Parenting Plan. PL
                                 125.00    04/22/2019      D   AFFIDAVIT
                                                                Affidavit Pursuant lo P.B. 13-10
                                 126.00    04/23/2019      p   MOTION FOR PROTECTIVE ORDER
                                                                Plaintiff's Motion for Protective Order. Pendente Lile
                                 127.00    04122/2019      0   MOTION TO QUASH
                                 127.01    05/28/2019      C   ORDER
                                                                RESULT: Order 5/2812019 HON ANTHONY TRUGLIA
                                 128.00    04/25/2019      D   MOTION FOR ORDER
                                                                Defendant's Motion for Order Concerning the Plaintiffs Deposition
                                 129.00    04/25/2019      D   MOTION FOR PROTECTIVE ORDER
                                 130.00    04/29/2019      p   CERTIFICATION TO COURT OF PARENTING EDUCATION PROGRAM RESULTS BY
                                                               FAM DIV CGS sec. 46b-69b(cl
                                 131 .00   04/29/2019      D   OBJECTION TO INTERROGATORIES/PRODUCTION PB 13-8 and 13-10
                                                                Defendant's Objections to Plaintiffs First Request for Production
                                 132.00    04/30/2019      D   CERTIFICATION TO COURT OF PARENTING EDUCATION PROGRAM RESULTS BY
                                                               FAM DIV CGS SEC. 46b-69b{cl
                                 133.00    05/0212019      p   MOTION FOR ORDER
                                                                Molion to Set Deposition Date
                                 134.00    05/0712019      D   MOTION FOR CONTEMPT PENOENTE LITE
                                                                Defendant's Amended Motion for Cont empt
                                 135.00    05/08/2019      p   MOTION FOR PROTECTIVE ORDER
                                                                Plaintiff's Motion for Protective Order, Pendente Lite
                                 136.00    05/08/2019      p   MOTION FOR ORDER
                                                                Plaintiff's Motion lo Set Bertini Bergstein's Deposition Date, Pendente Lite
                                 137.00    05/10/2019      p   OBJECTION TO MOTION
                                                                Objection to Motion for Contempt dated 5/7/2019 (#134.00) and Moti on ror Sanctions
                                 138.00    05114/2019      0   OBJECTION TO MOTION
                                                                Defendant's Objection to Plaintiff's Motion lor Protective Order, Pendente Lile
                                 139.00    05120/2019      D   MOTION FOR PROTECTIVE ORDER PB 13°5
                                 140.00    05/23/2019      p   AFFIDAVIT
                                                                Affidavit Re: Bona Fide Attempt to Resolve Objections
                                 141.00    05/24/2019      p   CASE MANAGEMENT AGREEMENT
                                                                Case Management Agreement
                                                                RESULT: Order 6/13/2019 HON DONNA HELLER
                                 141.0 1   06/13/2019      C   ORDER
                                                                RESULT: Order 6/13/2019 HON DONNA HELLER
                                 142.00    05/24/2019      p   MOTION FOR CONTINUANCE
                                                                Plaintiff's Motion !OT Continuance
                                                                RESULT: Granted 5/2412019 HON DONNA HELLER
                                 142.01    05/24/2019      C   ORDER
                                                                RESULT: Granted 5124/2019 HON DONNA HELLER
                                 143.00    05/31/2019      D   MOTION FOR ORDER
                                                                re Deposition
                                 144.00    06/07/2019      p   NOTICE OF COMPLIANCE
                                                                 Plaintiff's Notice or Supplemental Responses to Defendant's Request lor Production &
                                                               Inspection. PL




3 of7                                                                                                                                      I0.'2312020, 10:08 AM
                        Case 3:20-cv-01034-VAB
Case Detail - FST-FA XX-XXXXXXX-S                       Document 21-2    Filed 10/23/20 Page 5 of 8
                                                                  http:llcivilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?Do ...


                                145.00    06/11/2019        0   MOTION FOR PROTECTIVE ORDER PB 13-5
                                                                 Objections and Motion for Protective Order by Non-Party Deponent Bertini Bergstein.
                                                                Pendente Lit e
                                146.00    06/11/2019        p   MOTION FOR ORDER
                                                                 Plaintiff's Motion for Access to Joint Account, PL
                                147.00    06/14/2019        p   MOTION FOR ORDER
                                                                 Motion for Access to Funds in Joint Account
                                148.00    06/20/2019        p   MOTION FOR COMMISSION FOR DEPOSITION
                                                                 Plaintiff's Application for Appointment of a Commission to Take the Deposition of a Non-
                                                                Resident
                                                                 RESULT: Granted 7/15/2019 HON ANTHONY TRUGLIA
                                148.0 1   07/1512019        C   ORDER
                                                                 RESULT: Granted 7/ 15/2019 HON ANTHONY TRUGLIA
                                149.00    06/2112019        D   MOTION FOR CONTEMPT
                                150.00    06/24/2019        p   NOTICE
                                                                 Plaintiff's Notice of Filing Request to Produce at Hearing. PL
                                151.00    06/2512019        D   MOTION FOR CONTINUANCE
                                152.00    06/25/2019        D   MEMORANDUM
                                                                 Addendum to Motion for Continuance
                                153.00    06/25/2019        D   WITHDRAWAL OF MOTION
                                                                 for Continuance
                                154.00    06/25/2019        p   MOTION FOR ORDER
                                                                 Plaintiff's Motion for Access to Property. PL
                                154.01    09/05/2019        p   AGREEMENT
                                                                 RESULT: Order 915/2019 HON MICHAEL SHAY
                                155.00    06/28/2019        D   MOTION FOR CONTINUANCE
                                                                 RESULT: Granted 7/10/2019 HON MICHAEL SHAY
                                155.01    07/10/2019        C   ORDER
                                                                 RESULT: Granted 7/1012019 HON MICHAEL SHAY
                                156.00    06/28/2019        D   MEMORANDUM
                                                                 Addendum to Motion for Continuance
                                157.00    06/28/2019        p   OBJECTION TO MOTION
                                                                 P's Objection to O's Motion for Continuance of Hearing
                                158.00    07/01/2019        p   NOTICE AND CLAIM FORM IJD-FM-68)
                                                                 Notice of Request to Produce at Hearing (on July 8. 2019)
                                159.00    07/01/2019        D   MOTION FOR PROTECTIVE ORDER
                                160.00    07/01/2019        p   WITHDRAWAL OF MOTION
                                                                 Withdrawal of #158.00 (Miscategorized as Notice and Claim Fonn, To be re-filed as
                                                                Notice
                                161.00    07/0112019        p   NOTICE
                                                                 Notice of Request to Produce at Hearing (July 8. 2019)
                                162.00    07/08/2019        D   OBJECTION
                                                                 to Request to Produce at Hearing
                                163.00    07/08/2019        p   FINANCIAL AFFIDAVIT
                                                                 Plaintiff's Financial Affidavit
                                164.00    07/ 10/2019       D   REPLY MEMORANDUM
                                165.00    07/ 10/2019       D   MOTION RE DEPOSITION
                                                                 Defendant's Motion to Compel Plaintiff's Answers to Deposition Questions
                                166.00    07/11/2019        D   OBJECTION
                                                                 Defendant's Objections to Schedule A of the Notice of Deposition
                                167.00    07/19/2019        p   MOTION FOR CONTINUANCE
                                                                 Plaintiff's Motion for Continuance
                                167.01    07/23/2019        C   ORDER
                                                                 RESULT: Granted 7/23/2019 HON DONNA HELLER
                                168.00    08/08/2019        p   NOTICE OF COMPLIANCE
                                                                 Plaintiff's Notice of Responses lo Defendant's Motion for Contempt and Supplemental
                                                                Responses
                                169.00    08/14/2019        0   REQUEST FOR APPROVAL OF TEMPORARY AGREEMENT WITHOUT COURT
                                                                APPEARANCE (FORM JD-FM-263)
                                170.00    06/19/2019        p   MOTION FOR PERMISSION TO APPEAR PRO HAC VICE PB 2-16
                                                                 Motion to Admit James D. Baskin. Esq. Pro Hae Vice
                                171.00    08/19/2019        p   AFFIDAVIT
                                                                 Affidavit of James D. Baskin in Support of Motion to Admit Pro Hae Vice
                                172.00    08/22/2019        D   MOTION FOR CONTINUANCE
                                                                 Re:Trial
                                                                 RESULT: Granted 8/28/2019 HON DONNA HELLER
                                172.0 1   08/28/2019        C   ORDER
                                                                 RESULT: Granted 8128/2019 HON DONNA HELLER




4 of7                                                                                                                                      101'23/2020, 10:08 AM
                      Case 3:20-cv-01034-VAB
Case Detail - FST-FA19-6039435-S                       Document 21-2    Filed 10/23/20 Page 6 of 8
                                                                 http://civilinquiry.jud.ct.govlCaseDetaiJ1PublicCaseDetail.aspx?Do ...


                               173.00    08/28/2019        D   MOTION FOR CONTEMPT PENDENTE LITE
                                                                Defendant's Second Amended Motion for Contempt
                               174.00    08/30/2019        p   NOTICE
                                                                Plaintiff's Notice or Filing Request to Produce at Hearing, Pendente Lite
                               175.00    08/30/2019        p   MOTION FOR ORDER OF COMPLIANCE - PB SEC 13-14 (INTERRJPROD - 13-6/13-9)
                                                                Plaintiffs Motion for Order or Compliance. Pendente Lite
                               176.00    08/3012019        p   MEMORANDUM IN SUPPORT OF MOTION
                                                                Plaintiff's Memorandum in Support of Motion for Order of Compliance, Pendente Lile
                               177.00    09/04/2019        p   FINANCIAL AFFIDAVIT
                                                                Plaintiff's Financial Affidavit
                               178.00    09/04/2019        p   FINANCIAL AFFIDAVIT
                                                                Plaintiff's Amended Financial Affidavit
                               179.00    09/04/2019        p   MOTION FOR ORDER
                                                                Motion for Order Re Parenting Plan
                               180.00    09/05/2019        D   FINANCIAL AFFIDAVIT
                               181.00    09/05/2019        p   NOTICE OF COMPLIANCE
                                                                Plaintiffs Notice of Supplemental Responses to Defendant's Request for Production &
                                                               Inspection
                               182.00    09/05/2019        D   OBJECTION TO MOTION
                                                                Defendant's Objection to Plaintiffs Motion to Admit James D. Baskin, ESQ. Pro Hae Vice
                               183.00    09/06/2019        p   MOTION FOR ORDER OF COMPLIANCE-PB SEC 13,14 (INTERR/PROD-13-6/13-9)
                                                                Plaintiff's Amended Motion for Order of Compliance, Pendente Lite
                               184.00    09/06/2019        p   MEMORANDUM IN SUPPORT OF MOTION
                                                                Plaintiff's Amended Memorandum in Support of Motion for Order of Compliance.
                                                               Pendente Lite
                               185.00    09/12/2019        p   MOTION FOR ORDER
                                                                Plaintiff's Motion for Order to Set Defendant's Deposition Date, Pendente Lite
                               185.01    10/10/2019        C   ORDER
                                                                RESULT: Order 10/ 10/2019 HON MICHAEL SHAY
                               186.00    09/12/2019        p   MOTION FOR PROTECTIVE ORDER
                                                                Plaintiffs Motion for Protective Order, Pendente Lite
                               187.00    09/13/2019        p   NOTICE OF COMPLIANCE
                                                                Plaintiffs Notice of Supplemental Responses to Defendant's Request for Production &
                                                               Inspection
                               188.00    09/20/2019        p   NOTICE OF COMPLIANCE
                                                                Plaintiffs Notice of Supplemental Responses to Defendants Request for Production &
                                                               Inspection
                               189.00    09/23/2019        p   NOTICE
                                                                Plaintiff's Notice o f Filing Second Request for Production, Pendente Ute
                               190.00    10/11/2019        p   NOTICE OF COMPLIANCE
                                                                Plaintiff's Notice of Supplemental Responses to Defendant's Request for Production, PL
                               191.00    10/1712019        D   AGREEMENT
                                                                Parenting Plan. Pendente Lite
                               192.00    11/06/2019        C   FINANCIAL AFFIDAVIT($) UNSEALED BY ORDER OF THE COURT
                                                                RESULT: Order 11/612019 HON MICHAEL SHAY
                               193.00    11/ 19/2019       p   MOTION FOR ORDER OF COMPLIANCE - PB SEC 13-14 (INTERR/PROD-13-6113-9)
                                                                Plaintiff's Motion for Order of Compliance. Pendente Lite
                               194.00    11/ 19/2019       p   MEMORANDUM IN SUPPORT OF MOTION
                                                                Plaintiff's Memorandum in Support of Motion for Order of Compliance, Pendents Lite
                               195.00    11/22/2019        D   OBJECTION TO INTERROGATORIES/PRODUCTION PB 13-8 and 13-10
                               196.00    11/27/2019        p   NOTICE OF COMPLIANCE
                                                                Plaintiffs Notice of Supplemental Responses to Defendant's Request for Production, PL
                               197.00    12/09/2019        D   REPLY MEMORANDUM
                                                                Defendant's Memorandum in Response to Plaintiff's Memorandum in Support of Motion of
                                                               Order for Comp
                               198.00    12/09/2019        p   AFFIDAVIT
                                                                12-8-2019 P's Good Faith Affidavit Re O's 11-22-2019 Objections, PL
                               199.00    12/09/2019        C   TRANSCRIPT
                               200.00    12/1112019        p   MOTION FOR COMMISSION FOR DEPOSITION
                                                                Plaintiff's Applica1ion for Appointment of a Commission to Take the Deposition of a Non-
                                                               Resident, PL
                               200.0 1   12/30/2019        C   MOTION FOR COMMISSION FOR DEPOSITION
                               201.00    12/ 11/2019       p   NOTICE OF COMPLIANCE
                                                                Plaintiff's Notice of Supplemental Responses to Defendant's Request for Production, PL
                               202.00    12/13/2019        p   NOTICE OF COMPLIANCE
                                                                Plaintiff's Notice of Responses to Defendant's Second Request for Production and
                                                               Inspection
                               203.00    12/27/2019        D    REPLY MEMORANDUM
                                                                 Defendant's Amended Memorandum




Sof7                                                                                                                                        I 012312020, I 0:08 AM
                        Case 3:20-cv-01034-VAB
Case Detail - FST-FA XX-XXXXXXX-S                              Document 21-2    Filed 10/23/20 Page 7 ofPublicCaseDetail.aspx'?Do
                                                                         http:ttcivilinquiry.jud.ct.gov/CaseDetaill 8             ...


                                204.00          01/09/2020          p      NOTICE
                                                                            Plaintiffs Notice of Filing Request for Admissions. Pendente Lite
                                205.00          02/04/2020          p      MOTION FOR CONTINUANCE
                                                                            Plaintiffs Motion for Continuance
                                205.0 1         02/05/2020          C      ORDER
                                                                            RESULT: Granted 2/5/2020 HON MICHAEL SHAY
                                206.00          02/ 10/2020         D      NOTICE
                                207.00          03/09/2020          D      MOTION FOR CONTINUANCE
                                                                            Re:Trial
                                207.01          03/18/2020          C      ORDER
                                                                            RESULT: Granted 3118/2020 HON MICHAEL SHAY
                                208.00          05121/2020          p      MOTION FOR ORDER
                                                                            Plaintiff's Pendente Lite Motion for Order Re: Father's Parental Cond uct 2020·5·21
                                209.00          05/27/2020          D      MOTION FOR CONTINUANCE
                                                                            Re:Trial
                                                                            RESULT· Granted 5/2712020 HON DONNA HELLER
                                209.01          05/27/2020          C      ORDER
                                                                            RESULT: Granted 5/27/2020 HON DONNA HELLER
                                210.00          06101/2020          p      MOTION FOR ORDER
                                                                            Plaintiffs Motion for Order, Pendente Lite 2020-6-1
                                211.00          06/19/2020          D      OBJECTION TO MOTION
                                                                            for Order
                                212.00          06/19/2020          D      OBJECTION TO MOTION
                                                                            for Order Re Father's Parental Conduct
                                213.00          07/26/2020          p       AFFIDAVIT
                                                                             Plaintiff's 13-10(i) Affidavit re Objections
                                214.00          07/28/2020          p      REQUEST
                                                                            Plaintiffs Caseflow Request for Remote Hearing
                                215.00          08/03/2020          p      MOTION FOR ORDER
                                                                            Plaintiff's Motion for Order re Parenting Plan 8/3/20
                                216.00          08/10/2020          p      MOTION FOR CONTEMPT
                                                                            Re Parenting Plan
                                217.00          08/27/2020          p      REQUEST
                                                                            Caseflow Request for Status Conference 2020-08-27
                                2 18.00         09/23/2020          p      MOTION FOR ORDER
                                                                            Plaintiff's PL Motion for Immediate Sale and/or Rental of Greenwich Home
                                219.00          09/23/2020          D      OBJECTION TO MOTION
                                220.00          09/28/2020          p      REPLY MEMORANDUM
                                                                            Plaintiffs Reply to Der s Objection for Immediate Sale and/or Rental of Greenwich Home
                                                                           2020-09
                                221.00          10/1912020          D       MOTION FOR ORDER I r«w
                                                                             Re Access for Appraisals
                                222.00          10/ 19/2020         D       MOTION FOR ORDER OF COMPLIANCE - PB SEC 13-14 (INTERR/PROD - 13-6/13-9)
                                                                            ! rfEW
                                22300           10/19/2020          D       MEMORANDUM IN SUPPORT OF MOTION ! N[w


                                                                                  Scheduled Court Dates as of 10122/2020
                                                              FST-FA19-6039435-S • BERGSTEJN, ALEXANDRA v. BERGSTEIN, SETH
                                     #   Date                        Time                      Event DescriJ1lion                          Status
                                 1       11/16/2020                     10:30AM                Remote Case Date                            Proceeding


                                Judicial ADR events may be heard in a court that is different from the court where the case is filed. To check loeatlon
                                informatcon about an ADR event. select the Notices tab on the top of the case detail page.

                                Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as scheduled court
                                events on this page. The date displayed on this page is the date of the calendar.

                                All matlers on a family support magistrate calendar are presumed ready to go forward,

                                The status of a Short Calendar ma tier is not displayed because it is determ ined by markings made by the partie s as
                                required by the calendar notices and the g_'{jJ!!il standing orders. Markings made electronically can be viewed by those
                                who have electronic access through the Markings History link on the Civil/Family Menu in E-Services. Markings made
                                by telephone can only be obtained through the clerk·s office . If more than one motion is on a single short calendar, lhe
                                calendar will be listed once on this page. You can see more information on matlers appearing on Short Calendars a nd
                                Family Support Magistrate Calendars by going to the Civ1l,Family: Case look•UQ.!§1 page and Short Calendars By: Juris
                                Numben!il or !h: Court Location~.

                                Periodic changes to terminology that do not affect the status of the case may be made.

                                This list does not constitute or replace official notice of scheduled court events




6of7                                                                                                                                                 l0."23/2020, 10:08 AM
Case Detail - FST-FAl9-6039435-S
                       Case 3:20-cv-01034-VAB Document 21-2     Filed 10/23/20
                                                        http: lfcivilinquiry.jud.c      Page
                                                                                   t.gov/C     8 of
                                                                                           aseDetai   8 blicC aseDetail .aspx?Do...
                                                                                                   I/Pu.


                                    Disclaimer: For civil and family cases statewide. case information can be seen on this website for a period of time,
                                    from one year to a maximum period of ten years. after the disposition date. If the Connecticut Practice Book Sections
                                    7-10 and 7-11 give a shorter period of time. the case Information will be displayed for the shorter period. Under the
                                    Federal Violence Against Women Act of 2005, cases for relief from physical abuse, foreign protective orders, and
                                    motions that would be likely to publicly reveal the identity or location of a protected party may not be disp•ayed and may
                                    be ava~able only at the courts.




                                    8!!2mllli I ~ R I ~I ~ I Edec01Kl0a,ResourcesI ~ I ~ !Jyror lnformatioo l ~llQi!les lQ!llnions I QP.P.Sl!l!!!!!lill I ~
                                                                                  ~P.l!::!l.!!!l!

                                                                         ~~ I Contacl Us I s,:e /,\JP. I Website Policies

                                                                            Ccpyr,gnt ., 2020 State Qf Connecticut Judicial Branen

                                                                                 Page Created on 10/231'2020 al 10:07:35 AM




7of7                                                                                                                                          10!'23/2020, 10:08 AM
